DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-20, filed August 11, 2021, are currently pending in  this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3, 12, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Degenhard et al.  (DE102007051878A1, hereinafter “Degenhard”).
Regarding claims 1, 15, and 20, Degenhard discloses a wind deflector assembly (10; Fig. 1, ¶ 25) for use in an open roof construction for a vehicle having a roof opening in its fixed roof (¶ 2), the open roof construction comprising: a stationary part (¶ 2), and at least a closure (¶ 2) movably connected with the stationary part and configured to close the roof opening in the fixed roof and to selectively open the roof opening (¶ 2); the wind deflector assembly being positioned near a front of the roof opening (¶ 2) and being movable between an ineffective position below the fixed roof and an effective position above the fixed roof (¶ 2), the wind deflector assembly comprising: an upper elongate member (12; Fig. 1) having arms (14A, 14B) extending in a rearward direction, each of which are movably connected to the stationary part, by a hinge member (16A, 16B), and a flexible wind deflecting material (26; Fig. 1) attached by a lower connecting part (22; Fig. 1) to the stationary part (¶ 2) and by an upper connecting part (28; Fig. 2) to the upper elongate member (12; Fig. 1) to keep the flexible wind deflecting material (26; Fig. 1) taut in at least the effective position, said flexible wind deflecting material comprising a frontal part (where the material 26 is pointed in Fig. 1) extending substantially along the front of the roof opening and further a lateral part (36A, 36B; Fig. 3) extending from the frontal part to an end part (14, 14') of the flexible wind deflecting material near the hinge member, wherein said flexible wind deflecting material comprises a first area (26; Figs. 1 and 3, ¶ 29) having a first weaving density, wherein the flexible wind deflecting material further comprises at least a second area (34; Fig. 1, ¶ 28) having a second weaving density, said second area (34; Fig. 1, ¶ 28) being shaped as a strip and extending at least partly in the frontal part and in the lateral part (on Fig. 1, 34 wraps from front to lateral sides in a strip formation) bound by flexible wind deflecting material having a different weaving density (¶ 28 states that the mesh (weave) is smaller in other areas compared to the weave in the zone of 34).
Regarding claims 2 and 16, Degenhard discloses the wind deflector assembly of claim 1, wherein the second area (34; Fig. 1) extends continuously along the frontal and lateral parts of the flexible wind deflecting material (¶ 28).
Regarding claims 3 and 17, Degenhard discloses the wind deflector assembly of claim 1, wherein said second weaving density of said second area (34; Fig. 1) is higher (¶ 28)than the first weaving density of the first area (26; Fig. 1).  
Regarding claim 12, Degenhard discloses the wind deflector assembly of claim 1, whereby the first and second areas are part of one woven product and are thus interconnected via a weaving process (¶ 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Degenhard.
Regarding claim 7 and 11 Degenhard discloses the wind deflector assembly, however height of the areas is not disclosed.  The specified heights are obvious expedients for dimensional design criteria as heights can vary depending on choices/needs in design and function.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Degenhard in view of Wimmer (US20130193721A1).
Regarding claim 10, Degenhard discloses the wind deflector assembly of claim 1.  However, Degenhard is silent to the flexible wind deflecting material being directly molded to the upper elongate member.
In claim 10, Wimmer teaches wherein the flexible wind deflecting material (30; Fig. 2) is directly molded to the upper elongate member (32; Fig. 2, 45 and 52, ¶ 2).  
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the wind deflector assembly of Degenhard by directly molding the wind deflector material to the upper elongate member as taught by Wimmer.  Doing so, allows for lower production cost and durability from tearing (¶ 4).
Regarding claim 14, Degenhard in Wimmer discloses the wind deflector assembly of claim 1, wherein the strip-shaped second area (40a and b; Fig. 2) comprises threads of different materials (¶s 51-52) for weft and warp of the flexible wind deflecting material (30; Fig. 2).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Degenhard in view of Watzlawick (DE10131090C1).
Regarding claim 13, Degenhard discloses the wind deflector assembly of claim 1.  However, Degenhard is silent to a coating applied to the material.
In claim 13, Watzlawick teaches a coating (under the State of The Art, Page 2).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the Wind Deflector of Degenhard by adding a coating to the wind deflector materials as taught by Watzlawick.  Doing so, allows for an additional reduction of the noise level occurring during driving the vehicle (under the State of the Art, Page 2).

Allowable Subject Matter
Claims 4-6, 8-9, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the dependent claims 4-6, 8-9, 18-19, prior art of record does not teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  
Claim 4:  wherein the second area is bound by at least a third area having a third weaving density.
Claims 5-6 and 8 dependent on claim 4 and are therefore also objected to.
Claim 9:  wherein the lateral part of the strip-shaped second area extends at least partly under an angle with regard to the frontal part of the strip-shaped second area.
Claim 18:  wherein the second area is bound by at least a third area having a third weaving density.
Claim 19 dependent on claim 18 and is therefore also objected to.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612